 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                      NO. 19-01756MJ-001
10                 Plaintiff,                       MATERIAL WITNESS ORDER OF
                                                    DETENTION
11   v.
12   Israel Rodriguez,
13                 Defendant.
14
15          Defendant, Israel Rodriguez, having been charged in the District of Arizona with a
16   violation of Count I - Transportation of Illegal Aliens in Violation of Title 8 United
17   States Code Section 1324(a)(1)(A)(ii) and the Magistrate Judge having determined from
18   the affidavit of the Department of Homeland Security Customs and Border Protection
19   filed in this case, the following persons can provide testimony that is material to the
20   offense(s) alleged in the complaint:
21                                  Alfredo Guzman-Gonzalez
22                                Gilmer Martin Sandoval-Tun
23          The Magistrate Judge finds that it may become impracticable to secure the
24   presence of the witness(es) by subpoena in further proceedings because they are not in
25   the United States legally and have no legal residence or employment in this Country.
26          IT IS ORDERED that the witness(es) shall be detained pursuant to 18 USC ' 3144
27   in a corrections facility separate, to the extent practicable, from persons awaiting or
28   serving sentences or being held in custody pending appeal. The witness(es) shall be
 1   afforded a reasonable opportunity for private consultation with counsel.
 2         Dated this 16th day of October, 2019.
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
